United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Chattanooga, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2058
Issued: May 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 10, 2009 appellant filed a timely appeal from the July 29, 2009 decision of the
Office of Workers’ Compensation Programs, which found that his hearing loss was not ratable.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the issues.
ISSUE
The issue is whether appellant sustained a ratable hearing loss.
FACTUAL HISTORY
On April 24, 2009 appellant, then a 61-year-old senior safety manager, filed an
occupational disease claim alleging that he sustained a hearing loss due to exposure to hazardous
noise at work. He realized the loss was due to his federal employment on April 1, 2009.
Appellant did not stop work. He retired on May 8, 2009. The employing establishment
submitted a job description and employment history together with copies of audiometric testing
from 1989.

In a May 13, 2009 statement, Whitney R. Mauldin, a Board-certified audiologist at the
employing establishment, controverted the claim. She contended that appellant’s exposure to
noise would have been limited to visits and not long term.
On June 8, 2009 the Office referred appellant to Dr. J. Nicholas Van Demoer, a Boardcertified otolaryngologist, for otologic examination and audiological evaluation.
On June 30, 3009 Dr. Van Demoer reviewed appellant’s history of injury and treatment,
and performed an otologic evaluation. Audiometric testing obtained that day at the frequency
levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps) revealed the following: right ear
10, 20, 5 and 10 decibels; left ear 10, 20, 5 and 10 decibels. Dr. Van Demoer determined that
appellant sustained bilateral sensorineural hearing loss and probable noise-induced bilateral
hearing loss. He found that the sensorineural hearing loss was due to noise exposure in the
federal employment. Dr. Van Demoer attached a copy of a June 30, 2009 audiogram and a
certificate of acoustic impedance/admittance meter calibration.
On July 17, 2009 an Office medical adviser reviewed the medical evidence and
audiometric test to determine if appellant’s bilateral sensorineural hearing loss was ratable for
schedule award purposes. The Office medical adviser concluded that, under the American
Medical Association, Guides to the Evaluation of Permanent Impairment, (6th ed. 2008)
(A.M.A., Guides), appellant had no ratable impairment due to his accepted hearing loss. The
medical adviser concurred with Dr. Van Demoer that appellant’s hearing loss was not severe
enough to be ratable for schedule award purposes after applying the Office’s standards for
evaluating hearing loss to the June 30, 2009 audiogram.
In a July 17, 2009 decision, the Office accepted appellant’s claim for bilateral noiseinduced hearing loss.
In a July 29, 2009 decision, the Office denied appellant’s claim for a schedule award
finding that his hearing loss was not ratable.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act and its
implementing federal regulations1 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss, or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides as the uniform standard applicable to all
claimants.2 As of May 1, 2009, the sixth edition will be used.3

1

20 C.F.R. § 10.404.

2

Id. at § 10.404(a).

3

FECA Bulletin No. 09-03 (issued March 15, 2008).

2

The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.4 Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at
each frequency are added up and averaged.5 Then, the fence of 25 decibels is deducted because,
as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability
to hear everyday speech under everyday conditions.6 The remaining amount is multiplied by a
factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.8 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.9
ANALYSIS
The Board finds that appellant’s hearing loss is not ratable for schedule award purposes.
The Board notes that Dr. Van Demoer’s June 30, 2009 otologic evaluation and audiologic
testing revealed decibel losses of 10, 20 5 and 10 for the right ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cps.10 The Board notes that the losses were the same for the left ear. The
Office medical adviser calculated that the losses totaled 45 decibels for each ear, which, when
divided by 4, represented an average hearing loss of 11.25 decibels. This average loss was
reduced by 25 decibels (25 decibels being discounted) to equal 0. The Board notes that when
multiplied by 1.5 a zero percent monaural loss is obtained for both ears. As there was a zero
percent loss to both ears, there is not ratable binaural hearing loss. The medical evidence does
not establish a ratable hearing loss for schedule award purposes.
On appeal, appellant disagreed with the denial of his schedule award claim and contended
that the Office did not indicate the category under the A.M.A., Guides by which his hearing loss
was rated. As noted, the Office applied its standard formula for rating hearing loss to the
audiometric findings that were obtained for Dr. Van Demoer. Using this standardized formula,
the extent of loss to appellant’s hearing is not ratable for schedule award purposes.
CONCLUSION
The Board finds that appellant has not established that he sustained a ratable hearing loss.
4

A.M.A., Guides at 248-54.

5

Id.

6

Id

7

Id.

8

Id.

9

Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 011570 (issued August 13, 2002).
10

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2009 is affirmed.
Issued: May 17, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

